[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff Four S. Associates (Four S) sued John F. Cavaciuti for fraudulent concealment of water problems on property Cavaciuti sold Four S on behalf of a partnership, B-C Development Company. Alleging only that he gave half the proceeds of the sale to the Conservator of Harold Burns (Burns) (his partner before his death), Mr. Cavaciuti filed a third party complaint against Burn's estate. Burn's estate now has moved to strike the third party complaint.
The third party plaintiff argues in opposition to the motion to strike that Conn. Gen. Stat. 34-51 provides for the joint and several liability of partners for partnership obligations. The third party complaint, however, simply fails to make any such allegations.
Accordingly, the third party defendant's motion to strike should be and is granted.
McDONALD, J.